Citation Nr: 0728624	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  05-33 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a left leg 
cyst (now claimed as wound/cyst with neuralgia, left leg).


ATTORNEY FOR THE BOARD

Douglas J. Boorstein, Associate Counsel


INTRODUCTION

The veteran had recognized guerilla service from December 
1944 to April 1945.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the Manila, 
the Republic of the Philippines Regional Office (RO), which 
denied service connection for a left leg cyst (now claimed as 
a wound/cyst with neuralgia, left leg), finding that the 
veteran did not submit new and material evidence.  
Irrespective of the RO's actions, the Board must decide 
whether the veteran has submitted new and material evidence 
to reopen the claim.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  


FINDINGS OF FACT

1.  The Board denied the veteran's service connection claim 
for left leg cyst residuals in June 1991.

2.  Since the Board's denial of the veteran's claim for left 
leg cyst residuals in June 1991, evidence that relates to an 
unestablished fact necessary to substantiate the claim has 
not been presented or secured.


CONCLUSION OF LAW

The Board's June 1991 decision is final, and evidence 
received since the Board's June 1991 decision is not new and 
material.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§§ 3.156(a), 20.1100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Historically, in this case, the veteran initially applied for 
service connection in December 1953.  The claim was denied in 
June 1954 on the basis that the claimed left leg cyst was not 
shown by the evidence of record.  Since June 1954, the 
veteran has repeatedly applied for benefits from the Veterans 
Administration and its successor, the Department of Veterans 
Affairs.  In the most recent instance, he filed a claim for 
benefits with the AOJ in November 1989.  After the AOJ denied 
the claim in July 1990, the veteran appealed to the Board, 
which also denied the veteran's claim in June 1991 on the 
basis that there was no evidence the left leg disorder was 
incurred in service.  38 C.F.R. § 3.303 (1990), now codified 
at 38 C.F.R. § 3.303 (2006).  The Board's determination is 
final.  38 U.S.C.A. § 7104.

In June 1991, the Board considered available evidence, 
including papers indicating a discharge by reason of physical 
disability.  The Board also considered evidence of an 
examination by a Philippine Veterans Board showing the 
results of a November 1957 examination, which included the 
finding of a left leg linear scar as a result of the 
veteran's leg being entangled in barbed wire fence in 
service.

In November 2004, the veteran filed a claim to reopen service 
connection for a left leg cyst, now claiming the disability 
as a wound/cyst with neuralgia of the left leg.

The regulation governing reopening claims, 38 C.F.R. 
§ 3.156(a), was revised effective August 29, 2001.  Claims 
filed prior to August 29, 2001 must be adjudicated using the 
earlier version, while those filed on or after August 29, 
2001 must be adjudicated using the revised version.  Because 
the veteran filed his claim to reopen in November 2004, the 
revised version of 38 C.F.R. § 3.156(a) must be used.

Section 5108 provides that "[i]f new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the [Board] shall reopen the claim and 
review the former disposition of the claim."  Therefore, 
once a rating decision has been issued, absent the submission 
of new and material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Additionally, 
under § 7104, a claim for benefits that is denied by the 
Board cannot be reopened unless it meets the criteria set 
forth by 38 U.S.C. § 5108.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the claimant has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veterans Claims 
(Court) indicated that the newly presented evidence need not 
be probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.

The Board has carefully considered the evidence of record and 
finds that the evidence is not new and material.

The veteran submitted two main pieces of evidence.  First, 
the veteran submitted a diagnosis from a doctor stating that 
he suffered from traumatic arthritis of the knee as a result 
of a gunshot wound suffered while in combat in World War II.  
This evidence is new, in that it was not submitted prior to 
an earlier adjudication of the veteran's claim.  However, it 
is not material, because it is does not raise a reasonable 
possibility of substantiating the claim.  It is initially 
noted that the Board rejected a similar report from a doctor 
working for the Philippine Veterans Board when it denied the 
veteran's claim in June 1991.  

Additionally, the Board notes that although it must presume 
evidence presented to reopen the claim to be credible, the 
Board does not have to accept inherently false statements.  
See Justus v. Principi, 3 Vet. App. 510 (1992) and Duran v. 
Brown, 7 Vet. App. 216 (1994).  The veteran's account of his 
injury has changed significantly in the intervening years.  
In 1960, the veteran stated that his injury was sustained 
when his leg was entangled in barbed wire.  Now, the veteran 
states that sustaining a gunshot wound caused his injury and 
such notation is recorded in the above referenced doctor's 
statement.  As a medical opinion can be no better than the 
facts alleged by an appellant, an opinion based on an 
inaccurate factual premise is insufficient to reopen a 
finally denied claim.  See also, Reonal v. Brown, 5 Vet. App. 
458, 460-461 (1993) (a new medical statement was not material 
to support reopening of a service connection claim where the 
physician merely relied on claimant's account of his medical 
history).  Accordingly, the newly submitted medical statement 
is not material, and, therefore, cannot serve to reopen the 
claim.  

The second piece of evidence submitted by the veteran is a 
notarized affidavit signed by two individuals who claim that 
the veteran came to their camp to be treated after being 
"hit at the back of his left knee" during World War II.  
This evidence is new and it relates to an unestablished fact; 
however, it does not raise a reasonable possibility of 
substantiating the claim.  The account by his two fellow 
soldiers does not constitute medical evidence of an in 
service injury and will not assist a doctor in determining 
whether or not the veteran's current ailments are related to 
an injury alleged in service.  See Moray v. Brown, 5 Vet. 
App. 211 (1993) (lay assertions on medical causation do not 
constitute material evidence to reopen a previously denied 
claim).

Again, the Board notes, in passing, that although the Board 
presumes the credibility of this account, the account of 
these two individuals differs from the veteran's two separate 
accounts of his injury.  

For the reasons and bases set forth above, the Board finds 
that new and material evidence has not been submitted to 
reopen the claim of entitlement to disability for a left leg 
cyst (now claimed as wound/cyst with neuralgia, left leg).  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Having 
found that the evidence is not new and material, no further 
adjudication of this claim is warranted.  See Kehoskie v. 
Derwinski, 2 Vet. App. 31 (1991).

Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the Court held that VA must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied based on the AOJ's November 2004 and March 2006 
letters.  VA informed the veteran that in order to 
substantiate a claim for service connection, the evidence 
needed to show he had a current disability, a disease or 
injury in service, and evidence of a nexus between the post 
service disability and the disease or injury in service, 
which was usually shown by medical records and medical 
opinions.  VA also requested that the veteran submit any 
evidence in his possession.

Kent v. Nicholson, 20 Vet. App. 1 (2006), established new 
requirements regarding the VCAA notice and reopening claims.  
The Court held that the VCAA notice must include the bases 
for the denial in the prior decision and VA must respond with 
a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Id.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996) 
(holding evidence is material if it is relevant to and 
probative of an issue that was a specified basis for the last 
final disallowance).  The VA has adequately advised the 
veteran of the basis of the previous denial.  The March 2006 
letter clearly explained what new and material evidence was, 
and also explained that the veteran would have to submit 
evidence proving that the cyst in his left leg is a result of 
an injury sustained in service.  

The veteran obviously understood this fact, as the veteran 
submitted a note from a doctor and an affidavit from fellow 
soldiers stating that he was wounded in World War II.  
Although the case has not been readjudicated since the March 
2006 letter, since the veteran did not submit any evidence, 
the Board finds that this failure to readjudicate the 
veteran's claim is nonprejudicial.

As to informing the veteran of which information and evidence 
he should provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The AOJ told the veteran that he could obtain 
private records himself and submit them to VA.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Although the veteran has asked VA to assist with obtaining 
records from Rizal District Hospital in Cagayan, the Republic 
of the Philippines, the veteran also stated that the hospital 
was demolished and he did not know where the records were.  
Without further direction from the veteran, VA cannot obtain 
these records.

Some of the veteran's service medical records were known to 
be destroyed in the previous Board decision.  VA previously 
made reasonable efforts to obtain this information to no 
avail, and the veteran has not indicated any new location for 
where the records might be kept.  Any additional efforts to 
obtain these records would be futile.  

VA has not provided the veteran with an examination in 
connection with his claim; however, the Board finds that VA 
was not under an obligation to have the veteran examined for 
his claim.  The veteran has not brought forth new and 
material evidence to reopen the claim.  38 C.F.R. 
§ 3.159(c)(4)(iii) states that paragraph (c)(4) applies to a 
claim to reopen a finally adjudicated claim only if new and 
material evidence is presented or secured.  For these 
reasons, the Board finds that VA was not under an obligation 
to provide an examination in connection with his claim.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  


ORDER

New and material evidence not having been received, the 
application to reopen the claim of entitlement to service 
connection for a left leg cyst (now claimed as wound/cyst 
with neuralgia, left leg) is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


